DETAILED ACTION
Status of Claims:  
Claims 84-103 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 84-89, drawn to a method for treating an aqueous solution using an electrolytic cell.
Group II, claims 90-98, drawn to a method for treating wastewater.
Group I, claims 9, drawn to a method for treating wastewater.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I, II and III lack unity of invention because even though the inventions of these groups require the technical feature of “emplacing an aqueous solution (wastewater) in a zone” and “with effect that at least one nitrogen-containing compound, within the aqueous solution (wastewater), is , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kuroda et al. (US 5,360,522 A, as cited in the 2020 IDS).  Kuroda teaches a method of treating an aqueous solution (wastewater), the method comprising emplacing an aqueous solution (wastewater) in a zone (a method for treating water by preparing an electrode, disposing the electrode in the water under treatment; to this reaction column having the electrode, the water under treatment is supplied; the reaction vessel supplied with water) (see col. 1, lines 57-65; col. 5, lines 3-9; col. 6, lines 20-24), with effect that at least one nitrogen-containing compound, within the aqueous solution (wastewater), is oxidized (when water under treatment contains NO3-, the NO3- is converted into N2, where the term “oxidized” is interpreted in light of para. 0007 of the instant specification to include conversion of nitrate to nitrogen) (see col. 3, lines 4-5).
Additionally, Groups lack unity of invention because even though the inventions of these groups require the technical feature of the wastewater i, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kuroda et al.  Kuroda teaches the method step as noted above, and further teaches the wastewater in communication with CO2 (blowing carbon dioxide gas into the water) (see col. 3, lines 35-38). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA WUN whose telephone number is (408)918-7578. The examiner can normally be reached M-F: 07:30 to 16:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778                                                                                                                                                                                                        




/JULIA L. WUN/Examiner, Art Unit 1778                                                                                                                                                                                                        March 1, 2022